              Case 3:21-cr-00011-WHA Document 133 Filed 07/23/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   ERIC CHENG (CABN 274118)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           kyle.waldinger@usdoj.gov
             eric.cheng@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                       ) CASE NO. 21-CR-0011 WHA
                                                     )
15           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
16      v.                                           )
                                                     )
17   CHEN SONG,                                      )
          a/k/a SONG Chen,                           )
18                                                   )
             Defendant.                              )
19                                                   )

20

21           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United

22 States Attorney for the Northern District of California dismisses the Indictment and Superseding

23 Indictment against defendant Chen Song.

24 DATED: July 23, 2021                                         Respectfully submitted,
25                                                              STEPHANIE M. HINDS
                                                                Acting United States Attorney
26

27
                                                                HALLIE HOFFMAN
28                                                              Chief, Criminal Division

     NOTICE OF DISMISSAL
     Case No. 21-CR-0011 WHA                                                                  v. 7/10/2018
            Case 3:21-cr-00011-WHA Document 133 Filed 07/23/21 Page 2 of 2




 1         Leave is granted to the government to dismiss the Indictment and Superseding Indictment

 2 against defendant Chen Song.

 3

 4 Date:
                                                             HON. WILLIAM ALSUP
 5                                                           United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     Case No. 21-CR-0011 WHA                                                                v. 7/10/2018
